Citation Nr: 1146884	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral knee disorders, including arthritis and deep vein thrombosis (DVT) of the legs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1967 to January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran sustained abrasion injuries of the left leg, left foot, and right leg during service.  

2.  On examination at separation from service, clinical evaluation of the lower extremities was normal.  

3.  No injury, disease, or chronic symptoms of either knee were manifested during service.  

4.  No injury, disease, or chronic symptoms of DVT of either lower extremity were manifested during service.  

5.  The Veteran did not continuously manifest symptoms of arthritis of the knees or DVT in the years after service.  

6.  Neither arthritis of the knees nor DVT of either lower extremity is shown to have been caused by any in-service event.



CONCLUSION OF LAW

A bilateral lower extremity disorder, including arthritis or DVT of either knee, was neither incurred in nor aggravated by service nor may arthritis of either knee be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A March 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim in August 2006 and December 2007.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Bilateral Knee Disorders, 
Including Arthritis and DVT of the Legs

The Veteran contends that his bilateral knee and leg disabilities, diagnosed as arthritis and DVT of the lower extremities, are the result of his military service.  Specifically, he asserts that the leg disorders are related to injuries that he sustained while he was on active duty, or to the use of special shoes utilized for ceremonial purposes by the unit to which he was attached.  He points out that he was a member of the Old Guard with whom he participated in numerous military funerals and other ceremonies at Arlington National Cemetery.  

After review of the evidence of record, the Board finds that the Veteran did not manifest symptoms of a disability of either knee or of DTV of either lower extremity during service.  In this regard, it is noted that the Veteran was injured during service in August 1968 when he was dragged along the pavement by an automobile.  He sustained abrasions of the left leg, left foot, and right foot.  The abrasions became contaminated, with purulent drainage.  There was no groin pain.  The Veteran was placed on bed rest, warm soaks, and intravenous Penicillin.  He eventually recovered and returned to duty.  The diagnosis was cellulitis of the left leg, left foot and right foot.  On examination for separation from service, clinical evaluation of the lower extremities was normal.  

After review of the evidence, the Board finds that the Veteran did not continuously manifest symptoms of arthritis of the knees or DVT in the years after service.  In this regard, it is noted that the Veteran's post-service medical records do not document symptoms of DVT of either leg until approximately 2001 and records show arthritis of the right knee requiring a total knee arthroplasty in December 2004.  Although the Veteran, in correspondence received by VA during the pendency of his appeal, asserts that he had symptoms of leg and knee pain since his discharge from service, these statements are not found to be credible by the Board in light of the more contemporaneous medical history report filled out by the Veteran at the time of his separation from service, when he stated that he did not have any knee or lower extremity disability; his initial claim for compensation benefits in 2001 for disabilities he believed he incurred in service, when he claimed only disability related to hearing loss and tinnitus, without claiming or mentioning bilateral knee disorders, or arthritis, or DVT of the legs; and his 2003 claim for compensation benefits, when he claimed service connection for posttraumatic stress disorder, again without any mention of bilateral knee disorders, or arthritis, or DVT of the legs.  

The Board finds that the weight of the evidence demonstrates that neither arthritis of the knees nor DVT of either lower extremity is caused by any in-service event.  Four medical statements, two supporting and two that do not support, have been associated with the claims folder regarding the Veteran's primary contention that the injury he sustained during service or the shoes that he wore during service caused the development of arthritis of the knees and DVT of the lower extremities.  For the reasons that will be provided, the Board finds that opinions that do not support an association are of more probative value.  

In this instance, the claim on appeal turns on the question of whether there exists a medical relationship between current disability and service.  The Board points out that questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The Veteran has submitted statements from two private physicians that purport to support his contentions that the lower extremities disabilities are related to the abrasion injuries and infections that he sustained in service or to the shoes that he wore while on active duty.  The first, dated in February 2005, gives the Veteran's history as having an incident of "deep infection/gangrene affliction to his calf, thigh and foot," and of spending the majority of time in service in boots with wooden heels and steel plates on the heals that caused stress on the joints.  The physician stated that both of these incidences could have possibly pre-deposed the Veteran to an arthritic condition.  

The second statement, dated in April 2006, indicated that it was felt that the leg injury and subsequent infection incurred during military service could have been a contributing factor to the more recent DVT; however, the examiner further qualified the statement by stating that he could not hold himself forth as an expert in this issue.  

On August 2006 VA examination, the Veteran's medical history and records were reviewed.  The examiner noted the onset of the Veteran's bilateral knee pain approximately 10 to 15 years ago, with diagnosis of degenerative joint disease (DJD) and conservative treatment until a right knee replacement in 2004.  The report of "road-rash" injury during service, with subsequent infection that was treated with intravenous antibiotics, was reported.  The VA examiner noted that X-rays taken at the time of the in-service injury were negative for bony injury.  The Veteran's use of special shoes during service was also noted by the examiner.  

After review of the private treatment records, including the February 2005 private physician's opinion, the August 2006 VA examiner opined that it is less likely as not that the degenerative joint disease of the knees was caused by service.  The examiner supported the opinion with an extensive rationale.  The VA examiner explained that the Veteran's service related injury resulted in significant road rash, but did not appear to have had a significant impact on the knees, as indicated by review of the record or subjective history that was provided.  The VA examiner noted that the knee problems did not begin until approximately 20 years after the injury, and concluded that it would be hard to note a cause/effect relationship with this much of a time lapse.  Regarding the contention that the Veteran's shoes contributed to the development of the knee arthritis, the VA examiner though this appeared to be a weak argument in that the shoes could certainly strain the feet, but would not contribute to repetitive knee strain.  

Moreover, the August 2006 VA examiner offered a more likely etiology of the Veteran's knee arthritis.  The VA examiner noted the presence in the private medical records of morbid obesity after service, with the Veteran's weight approaching 300 pounds.  The VA examiner offered the opinion that, because the literature noted a cause and effect relationship between knee arthritis and obesity, obesity was the most likely cause of the Veteran's DJD.  A list of reference studies supporting this conclusion accompanied the examination report.  

In December 2007, a VA examiner reviewed the Veteran's claims folder to ascertain if there was a relationship between the Veteran's service and the development of DVT or arthritis after service.  Regarding the DVT, the examiner noted the Veteran's history of in-service injury in August 1968, with subsequent cellulitis infection.  The record showed that DVT was first mentioned in 2000, by history only, which was 32 years after this injury.  It was pointed out that radiology reports dated in November 2001, January 2005, and February 2006 were all negative for evidence of DVT.  The examiner further reasoned that DVT and cellulitis had no association, specifically when the time span was 32 years post event.  Cellulitis is an infection of the skin with some extension into the subcutaneous tissues, whereas DVT and acute pulmonary embolism (PE) were two manifestations of the same disorder, venous thromboembolism.  The examiner indicated that 90 percent of the cases of acute PE were due to emboli emanating from the proximal veins of the lower extremities.  The examiner reasoned that, if by chance the Veteran were to have developed DVT secondary to cellulitis, the onset would have been acute, and would not have been 32 years post cellulitis.  The VA examiner indicated that non-service-related risk factors for DVT included recent surgery, malignancy, and obesity.  

The VA examiner who rendered the December 2007 opinion then proceeded to discuss the development of the arthritis of the Veteran's knees.  After review of the pertinent records, the VA examiner opined that the Veteran's bilateral DJD of the knees was less likely as not caused by any event during active duty over 30 years ago.  The VA examiner reasoned that the Veteran did experience cellulitis to both feet and the left leg in service, but reported no complaints of joint pain or residuals of the injury on examination in December 1969 close to the time of service separation (January 1970).  In further support of the opinion, the VA examiners offered specific likely etiologies, indicating that the medical literature showed a strong association between obesity and advancing age, and that these factors were likely contributors to the Veteran's current bilateral knee disabilities.  Therefore, it was opined that the current knee conditions, with onset in 2000 or 2001, were less likely than not due to, caused by, or aggravated by any event that occurred in 1968 while the Veteran was on active duty.

In contrast, the private opinion rendered in February 2005 did not indicate a thorough review of the facts of the case, was phrased in tentative terms of "possibly pre-disposed" the Veteran to an arthritic condition, and was unsupported by a rationale.  Similarly, the April 2006 private examiner's opinion was only that the in-service leg injury and infection could have been a contributing factor to the more recent DVT, but does not explain the basis for any relationship.  

Considered in their full contexts, which include further qualification of credentials, no stated bases for the assertion, no significant accurate factual assumptions stated, and the assertion only that the association was one of contribution (without identifying what the other contributing factors likely were), which suggests the existence of other etiologies, the Board finds that the February 2005 and April 2006 private medical opinions that were couched in terms of possible predisposition and could have made an undefined contribution lack probative value because they are opinions of mere possibility and not probability.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

Even assuming that the February 2005 and April 2006 private medical opinions have any probative value, the Board finds that the VA examiners' medical opinions that weigh against a finding that the Veteran's knee arthritis or DVT are related to service far outweigh the purported private opinions that are in support of the contention.  The February 2005 and April 2006 physicians who submitted the opinions did not provide a basis for their opinions and, in fact, the physician who rendered the April 2006 opinion himself qualified the opinion by indicating that he was not an authority on the subject.  By contrast, the opinions rendered in August 2006 and December 2007 not only provided data supporting the conclusions, but offered alternative theories regarding the probable etiology of the Veteran's disabilities, namely, morbid obesity and age.  The literature and study documentation provided by the examiner in August 2006 was persuasive in showing that the Veteran's morbid obesity was the most likely cause of the knee arthritis.  Similarly, the weight of the opinion evidence was that obesity was the most likely etiology of the Veteran's DVT, as noted by the examiner in December 2007.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral knee disorders, including arthritis and DVT of the legs, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


